PROSPECTUS 1,725,000 Shares of Common Stock U-Swirl, Inc. This prospectus covers the sale of up to 1,725,000 shares of our common stock to be issued upon the exercise of redeemable Class C warrants issued in our public offering as a component of the units sold by us in the offering. Our public offering was completed on October 21, 2010.Holders of the Class C warrants issued as a component of the units sold by us in the offering may purchase one share of common stock for each warrant exercised.The Class C warrants are exercisable at $0.60 per share at any time on or before October 13, 2015. If all of the Class C warrants are exercised, we will receive proceeds of up to $1,035,000 before deducting expenses estimated at $16,500 and payment of warrant solicitation fees of up to $51,750. Our common stock and Class A, Class B and Class C warrants are quoted on the OTC Link under the symbols “SWRL,” “SWRLW,” “SWRLZ,” and “SWRLG,” respectively. The last sale prices of our common stock and Class A, Class B and Class C warrants, as quoted on the OTC Link on June 27, 2012, were $0.18 per share and $0.003, $0.001 and $0.013 per warrant, respectively. These are speculative securities.Investing in the securities involves significant risks.You should purchase these securities only if you can afford a complete loss of your investment.See “Risk Factors” beginning on page 7. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is June 27, 2012. ·20 Flavors ·Self-Serve ·Up to 70 Toppings ·Pay by the Ounce The Company’s U-Swirl café located at 305 North Nellis Avenue in Las Vegas, Nevada ·Café Setting ·Indoor Seating for 50+ ·Outdoor Seating 2 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 4 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 PLAN OF DISTRIBUTION 15 MARKET FOR COMMON EQUITY 16 DIVIDEND POLICY 17 CAPITALIZATION 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 BUSINESS 25 MANAGEMENT 33 EXECUTIVE COMPENSATION 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 39 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 41 DESCRIPTION OF SECURITIES 42 LEGAL MATTERS 47 EXPERTS 47 WHERE YOU CAN FIND MORE INFORMATION 47 INDEX TO FINANCIAL STATEMENTS 48 We own the following trademarks: U-SWIRL®, u-swirl FROZEN YOGURT and Design®, U-SWIRL FROZEN YOGURT®, U and Design®, and WORTH THE WEIGHT®.Other brand names or trademarks appearing in this prospectus are the property of their respective owners. Notice to California investors:To purchase securities in this offering, each California purchaser must:(1)(A) have annual gross income of at least $50,000, plus liquid net worth (exclusive of home, home furnishings and automobiles) of at least $75,000, or (B) have liquid net worth (exclusive of home, home furnishings and automobiles) of at least $150,000, provided that in either case the investment shall not exceed 10 percent of the net worth of the investor; or (2) be a “small investor” who, including the proposed offering, has not purchased more than $2,500 of the issuer’s securities in the past 12 months. Notice to New Hampshire investors:Each purchaser of securities in New Hampshire must meet one of the following suitability standards:(1) a minimum annual gross income of $70,000 and a minimum net worth of $70,000, exclusive of automobile, home and home furnishings; or (2) a minimum net worth of $250,000, exclusive of automobile, home and home furnishings. Notice to Oregon investors:Each purchaser of securities in Oregon must meet one of the following suitability standards:(1) a minimum annual gross income of $100,000 and a minimum net worth of $100,000 exclusive of automobile, home, and home furnishings; or (2) a minimum net worth of $350,000, exclusive of automobile, home, and home furnishings. 3 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information that may be important to you.You should read the more detailed information contained in this prospectus, including but not limited to, the risk factors beginning on page 7.References to “we,” “us,” “our,” “U-Swirl” or the “company” mean U-Swirl, Inc. and its subsidiary, U-Swirl International, Inc. Our Company We are in the business of offering consumers frozen desserts such as yogurt and sorbet.We are launching a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept.We currently own and operate six U-Swirl Frozen Yogurt cafés in the Las Vegas metropolitan area.We also have 23 franchised locations currently in operation. U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat and low-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola.Guests serve themselves and pay by the ounce instead of by the cup size.Similar to a coffee shop hangout, locations are furnished with couches and tables and patio seating. U-Swirl cafés are distinguished from other frozen yogurt retail outlets by the following: · “Café Style” inside seating for 50 people and outside patio seating, where feasible and appropriate; · spacious surroundings of 1,800 to 3,000 square feet; · 16 to 20 flavors of frozen yogurt; · up to 70 toppings; and · self-serve format allowing guests to create their own favorite snack. We plan to have at least 31 U-Swirl cafés operating by the end of 2012 and have entered into agreements for the third party development of an additional 18 cafés by the end of 2013.As of the date of this prospectus, we have signed area development agreements that grant the developer the exclusive right to open U-Swirl cafés in the designated areas, so long as a stated minimum number of cafés are opened according to a development schedule as follows: · Phoenix, Arizona for the development of a minimum of seven cafés by November 2011 (of which three have been opened in 2011), three more cafés by November 2012 and a total of 23 cafés by November 2019; · Monmouth County, New Jersey for the development of a minimum of one café by February 2012, one more café by February 2013 and a total of three cafés by February 2014 (pursuant to an amended development schedule); · Las Vegas, Nevada for the development of a minimum of one café by April 2011, one more café by April 2012 and a total of four cafés by April 2013; · Boise, Idaho for the development of a minimum of one café by June 2011 (which opened in November 2010) and a total of two cafés by June 2012 (the second café having opened in June 2011 and the third café having opened in July 2011); · Tucson, Arizona for the development of a minimum of one café by October 2011 (which opened in July 2011), one more café by October 2012 and a total of five cafés by October 2015; · Orlando, Florida for the development of a minimum of one café by December 2011 (which opened in July 2011), one café by December 2012 and a total of four cafés by December 2014; 4 · Northern California for the development of a minimum of one café by January 2012 (which opened in June 2011) and a total of five cafés by January 2014; · New Mexico for the development of a minimum of one café by May 2012 (which opened in February 2012) and a total of ten cafés by May 2015 (the second café having opened in March 2012 and the third café having opened in June 2012); · Colorado Springs, Colorado for the development of a minimum of one café by May 2012 and a total of three cafés by May 2014; · Montana for the development of a minimum of one café by June 2012 (which opened in January 2012) and a total of four cafés by June 2014 (the second café having opened in May 2012); · Salt Lake City, Provo and Ogden, Utah for the development of a minimum of one café by September 2012 and a total of two cafés by September 2013 (with a total of three cafés being opened in 2011) ; and · Houston, Texas for the development of a minimum of two cafés by December 2012 and a total of ten cafés by December 2015. Initially, we were a franchisee of EVOS USA, Inc., which has developed a concept of delivering healthy food in fast food restaurants.We opened our first EVOS restaurant in October 2006.In March 2008, we completed an initial public offering of 1,000,000 units, each unit consisting of one share of common stock, one Class A warrant and two Class B warrants, resulting in gross proceeds of $5,100,000 and net proceeds of $4,002,840.Since the exercise prices of the Class A and Class B warrants are $5.10 and $10.20, respectively, we have chosen not to update the registration statement related to these warrants at this time.As a result, holders of the Class A and Class B warrants are not presently able to exercise these warrants.If the trading price of our common stock increases to the point where exercise of the Class A warrants becomes a possibility, then we will update the registration statement so that the warrants can be exercised. The net proceeds of the offering were intended to be used to open company-owned EVOS restaurants in the Las Vegas area during the following 12 to 18 months, as well as for marketing expenses, franchise development and working capital.In November 2008, we opened our second EVOS restaurant.We were not successful with the EVOS concept and ceased operating those restaurants under the EVOS concept in July 2009.After briefly operating under a concept known as “Fresh and Fast,” we closed the two restaurants in August 2009.The net proceeds from the offering were ultimately used to open the second EVOS restaurant and the U-Swirl cafés described above. After experiencing continued operating losses with our EVOS restaurants, we decided to diversify into another healthy fast food concept and acquired the worldwide rights to U-Swirl Frozen Yogurt on September 30, 2008 from a company owned by the grandchildren and family of Henry E. Cartwright, one of our founders, officers and directors.We opened our first U-Swirl café in March 2009, four others during 2009 and one in 2010.We generated a net loss of $(673,394) for the year ended December 31, 2011.At December 31, 2011, our total assets were $2,338,429.Our independent registered public accounting firm included in its report prepared in connection with our 2011 financial statements an explanatory paragraph stating that because of our accumulated losses, there is substantial doubt about our ability to continue as a going concern. Our corporate offices are located at 1175 American Pacific, Suite C, Henderson, Nevada 89074, where our telephone number is (702) 586-8700. 5 This Offering We are registering 1,725,000 shares of our common stock issuable by us upon exercise of outstanding Class C warrants.These warrants are exercisable at $0.60 per share at any time on or before October 13, 2015. Common stock outstanding 4,923,836 shares Use of proceeds For marketing, franchise development and working capital OTCQB symbols Common stock: SWRL Class A warrants: SWRLW Class B warrants: SWRLZ Class C warrants: SWRLG Unless the context indicates otherwise, all share and per-share common stock information in this prospectus: · assumes no exercise of the Class C warrants or 1,000,000 outstanding Class A warrants exercisable at $5.10 per warrant or 2,000,000 outstanding Class B warrants exercisable at $10.20 per warrant; · assumes no exercise of the underwriter’s warrants to purchase a total of 150,000 units; · excludes 491,283 shares reserved under our 2007 Stock Option Plan and 750,000 shares reserved under our 2011 Stock Option Plan; and · assumes no exercise of any other outstanding warrants or options. Summary Financial Data The following summary financial data are derived from our unaudited interim consolidated financial statements for the three months ended March 31, 2012 and 2011 and audited financial statements for the years ended December 31, 2011, 2010, 2009, 2008, and 2007.You should read this summary financial data in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements. INCOME STATEMENT DATA: Three Months Ended March 31, Year Ended December 31, (Restated) Revenues $ $
